DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 10, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0088100 (Chen).
For claim 1, Chen figure 1 teaches an emergency lighting unit comprising:
a power input (constant voltage source 124);
a light source (illuminating apparatus 150);
a battery (battery 140) configured to receive charging current from the power input (through charge control unit 134); 

a controller (micro-controller 132) connected to the wireless communication circuitry, the controller configured to control the charging of the battery based on the wireless communication signal.
For claim 3, Chen further teaches the controller is further configured to set a system parameter of the emergency lighting unit based on the wireless communication signal, and
control the illumination of the light source based on the one system parameter (see, e.g., para [0036], “The micro-controller 132 is coupled to the analogue/digital circuit 138 for receiving the measurement signal from the analogue/digital circuit 138 and outputting a charge signal or a discharge signal according to the measurement signal”).
For claim 5, Chen further teaches a charging circuit (134) operable to receive power from the AC power input and provide the charging current to the battery.
For claim 6, Chen further teaches a brown-out circuit (132) electrically connected to the power input and operable to monitor a voltage of the AG power input (see, e.g., para [0045]).
For claim 7, Chen further teaches the controller is further configured to control the monitoring of the voltage of the power input based on the system parameter.
For claim 10, Chen further teaches the wireless communication signal includes a dimming profile for the light source (see, e.g., paras [0037] and [0050]).

receiving a charging current (constant voltage source 124’s output) from a power input (charge control circuit 134’s input);
providing the charging current to a battery (battery 140);
receiving, via wireless communication circuity (wireless local network 174), a wireless communication signal (174’s output to 132); and
controlling, via a controller (micro-controller 132) having an electronic process, charging of the battery based on the wireless communication signal (see, e.g., para [0009]).
For claim 13, Chen further teaches monitoring the power received from the AC power input (see, e.g., para [0045]).
For claim 16, Chen further teaches the wireless communication signal includes a dimming profile for the light source (see, e.g., paras [0037] and [0050]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of US 2014/0246924 (Proud).
For claim 2, Chen does not explicitly teach using NFC as its wireless protocol.
Nevertheless, Proud teaches that an NFC protocol would be obvious to one ordinarily skilled in the art as a possible “wireless transmission method” Chen refers to in paragraph [0042] (Proud, see, e.g., para [0218]).
Given Proud, it would have been obvious to one ordinarily skilled in the art at the time of the invention to use NFC as a wireless protocol for 174 in Chen for the purpose of not requiring a search a pair procedure between the two elements.
For claim 4, Chen does not explicitly teach its circuits operating voltage.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the operating voltage of the circuits in Chen somewhere between 100 to 300 volts AC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of  US 2016/0190850 (Jeganathan).

Nevertheless, Jeganathan teaches that an antenna is used to operate wireless interfaces (see, e.g., para [0045]).
Given Jeganathan, it would have been obvious to one ordinarily skilled in the art at the time of the invention to implement the wireless network of Chen with an antenna for the purpose of being able to send and receive wireless signals.

Allowable Subject Matter
Claims 9, 11, 14, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901.  The examiner can normally be reached on M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D HOUSTON/Primary Examiner, Art Unit 2842